     Case 1:19-cr-00286-AMD Document 100 Filed 06/09/21 Page 1 of 1 PageID #: 778

LAW OFFICE OF THOMAS A. FARINELLA, P.C.                                             260 Madison Avenue, 8th Fl.
                                                                                    New York, NY 10016
                                                                                    Tel: (917) 319-8579
                                                                                    Fax: (646) 349-3209
                                                                                    www.lawtaf.com

                                                                                    Thomas A. Farinella
                                                                                    tf@lawtaf.com


                                                            June 9, 2021


     BY ELECTRONIC FILING

     Honorable Ann M. Donnelly
     United States District Court
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201


            Re:     United States v. Robert S. Kelly, Criminal Docket No. 19-286 (S-1)(AMD)

     Dear Judge Donnelly:

             This firm as well as the Blank Law Firm represent Robert S. Kelly. We respectfully submit
     this motion in accordance with Local Criminal Rule 1.1 which incorporates by reference Local Civil
     Rule 1.4 regarding the withdrawal or displacement of attorneys of record. That rule, in turn, provides
     that such a motion may be “granted only upon a showing by affidavit or otherwise of satisfactory
     reasons for withdrawal or displacement and the posture of the case, including its position, if any, on
     the calendar.” Mr. Kelly has terminated retained counsel Steven Greenberg and Michael Leonard. On
     June 9, 2021, Mr. Kelly appeared before the Court and stated on the record that he wants to proceed
     with the undersigned and has terminated Mr. Greenberg and Mr. Leonard. Additionally, Mr. Kelly’s
     decision would not affect the trial date and deadlines currently scheduled. The Sixth Amendment of
     the United States Constitution guarantees Mr. Kelly’s right to counsel of his choice. The Supreme
     Court has held that, “the right to select counsel of one's choice…has never been derived from the Sixth
     Amendment's purpose of ensuring a fair trial. It has been regarded as the root meaning of the
     constitutional guarantee.” United States v. Gonzalez-Lopez, 548 U.S. 140 (2006).

            For the foregoing reasons, Mr. Kelly respectfully submits that the Court relieve Mr. Greenberg
     and Mr. Leonard as attorneys of record in this case.


                                                                    Respectfully submitted,

                                                            By:     __/s/_________________
                                                                    Thomas A. Farinella
                                                                    Nicole Becker Blank
                                                                    Counsel for Robert S. Kelly
